Citation Nr: 1023306	
Decision Date: 06/22/10    Archive Date: 07/01/10

DOCKET NO.  99-22 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for sinusitis. 

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include depression.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel



INTRODUCTION

The Veteran had active service from May 1978 to January 1983. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from May 1999 and February 2008 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas, that denied the benefits sought 
on appeal.  The Veteran appealed that decision and the case 
was referred to the Board for appellate review.  

The Board notes that a July 2007 rating decision denied 
entitlement to a compensable rating for the Veteran's 
service-connected rhinitis.  The Veteran submitted a Notice 
of Disagreement (NOD) with that decision in March 2008 and 
the RO issued a Statement of the Case (SOC) in January 2009.  
However, the Veteran never submitted a Substantive Appeal (VA 
Form 9) on that issue.  Absent a Notice of Disagreement, a 
Statement of the Case, and a Substantive Appeal, the Board 
does not currently have jurisdiction of the claim for a 
compensable rating for rhinitis.  Hazan v. Gober, 10 Vet. 
App. 511 (1997); Bernard v. Brown, 4 Vet. App. 384 (1994); 
Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 5 
Vet. App. 554 (1993).

With regard to the Veteran's claim for service connection for 
depression, the Board notes that in September 2003 the Board 
remanded the Veteran's claim to the RO for an additional 
development.  The requested development from that remand has 
been completed.  Unfortunately, that issue requires yet 
further development.

Accordingly the issue of entitlement to service connection 
for an acquired psychiatric disorder, to include depression, 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.



FINDING OF FACT

The Veteran's claimed sinusitis has not been shown to be 
causally or etiologically related to active service. 


CONCLUSION OF LAW

The Veteran's claimed sinusitis was not incurred in or 
aggravated by active service, nor may sinusitis be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309. (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the Veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  The notification obligation in this case was met by 
way of letters from the RO to the Veteran dated January 1999, 
November 1999, February 2002, April 2004, March 2005, March 
2006 and May 2007.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances of this case.  In 
addition, the Veteran and her representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal 
and have not argued that any errors or deficiencies in the 
accomplishment of the duty to notify or the duty to assist 
have prejudiced the Veteran in the adjudication of her 
appeal.  Therefore, the Board finds that the RO has satisfied 
the duty to notify and the duty to assist and will proceed to 
the merits of the Veteran's appeal.

The Veteran has claimed entitlement to service connection for 
sinusitis.  Service connection will be granted for a 
disability resulting from an injury or disease incurred in or 
aggravated by active service.  See 38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  If there is no showing of a resulting 
chronic disorder during service, then a showing of continuity 
of symptomatology after service is required to support a 
finding of chronicity.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d). 

Generally, to prove service connection, the record must 
contain: (1) Medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of an in-service incurrence or aggravation of injury or 
disease, and (3) medical evidence of a nexus or relationship 
between the current disability and the in-service disease or 
injury.  Coburn v. Nicholson, 10 Vet. App. 427 (2006); 
Disabled American Veterans v. Secretary of Veterans Affairs, 
419 F. 3d 1317 (Fed. Cir. 2005).  If the Veteran fails to 
demonstrate any one element, denial of service connection 
will result.

The record is somewhat unclear as to when the Veteran first 
claimed entitlement to service connection for sinusitis.  In 
July 1998 the Veteran filed a claim for entitlement to 
service connection for sinus allergies.  A May 1999 rating 
decision denied entitlement to service connection for both 
allergies and sinusitis.  The Veteran submitted a Notice of 
Disagreement (NOD) with this decision in July 1999 and 
Substantive Appeal (VA Form 9) on this issue in November 
1999.  In a February 2000 rating decision service connection 
was granted for rhinitis and a noncompensable rating was 
assigned effective from July 31, 1998.  Then, in July 2006 
the Veteran filed a claim for service connection for 
sinusitis, which the RO appears to have treated as a new 
issue.  A February 2008 rating decision denied entitlement to 
service connection for that condition.  The Veteran submitted 
a Notice of Disagreement (NOD) with that decision in March 
2008.  The RO issued a Statement of the Case (SOC) in May 
2008 and the Veteran filed a Substantive Appeal (VA Form 9) 
in September 2008.

The evidence in the claims file consists of service treatment 
records, private treatment records, VA treatment records, a 
VA examination report and statements from the Veteran.

The Veteran's service treatment records are negative for any 
diagnosis of or treatment for sinusitis.  Those records do 
indicate that the Veteran was treated for a sore throat, 
runny nose and cough in February 1979 and for mucosal 
swelling, redness and drainage of the nose in May 1979.  
Records from November 1979 indicate that she was seen for a 
sore throat and nasal congestion.  

VA treatment records dating back to July 1985 indicate that 
the Veteran asked to discuss her sinus problems with a 
physician.  Records from November 1986 indicate a history of 
sinusitis and records from January 1990 show symptoms of 
sinus congestions and frontal region pain.  In February 1991 
a history of sinus infections was noted and a diagnosis of 
sinusitis was made.  Subsequent VA treatment records from 
October 1998 to May 2002 indicate sporadic treatment for 
seasonal rhinitis.  VA treatment records from throughout 
2004, 2005 and 2006 indicate that the Veteran was seen for 
sinus and allergy problems.  On some occasions an assessment 
of sinusitis was made and on others the problems were 
attributed to allergies.  

Private treatment records from Houston Northwest Medical 
Center from March 2006 also indicate treatment for sinus 
congestion and sinusitis.  However, there is no evidence that 
any x-rays were performed.  Treatment from September 2006 
also indicates a diagnosis of chronic maxillary sinusitis.  
Additional records from Pioneer Medical Clinic from June 2007 
show sinus and headache pain with nasal stuffiness, drainage 
and a cough.  The examiner's impression was sinusitis.  

Social Security Administration records were also reviewed, 
but these records show that the primary disability diagnosis 
is bipolar disorder and no established secondary diagnosis 
was noted.  

The Veteran was first afforded a VA examination in December 
1999.  During that examination the Veteran stated that she 
had no symptoms of nasal congestion until service.  While in 
service she stated that she continued to have intermittent 
episodes of nasal congestion which were treated with a 
variety of decongestants and antihistamines.  In addition, 
she stated that she was occasionally treated with antibiotics 
when she had headaches.  The examiner reviewed the record and 
stated that there was no evidence that sinus x-rays were ever 
taken in service.  Physical examination showed that the nasal 
passages were normal in appearance with slightly congested 
nasal mucosa, but no evidence of purulent drainage.  The 
nasopharynx showed a small amount of residual midline adenoid 
tissue that was not inflamed.  The larynx and hypopharynx 
were normal.  The oral cavity showed some thickening of the 
mucosa along both mid buccal cavities greater on the right 
than on the left.  The neck was normal to palpation.  The 
examiner's impression was that the Veteran had vasomotor 
rhinitis which began while in service.  No opinion as to 
sinusitis was expressed.  

An additional VA examination was provided in June 2007.  The 
Veteran stated that her symptoms of congestion and drainage 
occur year-round and that she averages several upper 
respiratory tract infections requiring antibiotics each year.  
Physical examination revealed both external auditory canals 
and tympanic membranes to be normal in appearance.  Mild 
swelling involving the inferior turbinates was noted.  There 
was no nasal septal deviation, nasal polyps or mucopus 
present in the nose or nasopharynx and no nasal crusting.  
Nasal obstruction was less than 30 percent on each side due 
to enlargement of the inferior turbinates.  The examiner 
noted that a CT scan of the paranasal sinuses had been 
performed in May 2007 and that the scan and his evaluation 
both showed that all paranasal sinuses were pristine in 
appearance and there was absolutely no evidence of acute or 
chronic sinusitis. The ostiomeatal units of the maxillary 
sinuses were normal and patent, but there was a mild 
enlargement of the inferior turbinates, as noted above.  The 
examiner further stated that although the radiologist who 
read the CT film described minimal mucosal thickening 
involving the left maxillary sinus, the examiner himself was 
unable to see any mucosal thickening in any sinus when he 
reviewed the films.  The examiner's diagnosis was allergic 
rhinitis and he stated that the Veteran's symptoms of 
congestion and drainage were probably due to that condition.  

The RO requested an additional VA examination in October 
2008.  However, the claims file indicates that the Veteran 
failed to report for the scheduled December 2008 examination.  
Evidence expected from this examination, which might have 
been material to the outcome of the Veteran's case, could not 
be considered.

A claimant is responsible for supporting a claim for benefits 
under laws administered by the VA, and the Veteran was 
clearly advised of the need to submit medical evidence 
demonstrating both the presence of sinusitis and a nexus or 
relationship between that condition and service.  The Veteran 
has presented no evidence of any link between her claimed 
sinusitis and her time in service beyond her own statements.  
While service records do show that the Veteran was treated 
for a sore throat, nasal congestion, runny nose, cough, 
mucosal swelling and redness the December 1999 VA examiner 
determined that these symptoms were due to vasomotor rhinitis 
which began while in service

In the absence of any evidence showing possible etiology 
during the Veteran's period of service or evidence showing 
that the Veteran continues to have chronic sinusitis dating 
back to her period of service the claim for service 
connection must be denied.  

The Veteran has expressed a belief that her claimed sinusitis 
is causally related to active service.  However, the Board 
notes that the Veteran is not competent to offer an opinion 
on a matter clearly requiring medical expertise, including 
diagnosing sinusitis and determining its etiology.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
Therefore, this is not a case in which the Veteran's lay 
beliefs alone can serve to establish any association between 
the Veteran's claimed condition and her military service.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Moray v. 
Brown, 5 Vet. App. 211 (1993).   In sum, her lay report is 
outweighed by the other evidence of record:  service records 
which show no treatment, complaints or findings of sinusitis 
and post-service medical records which indicate that the 
Veteran's in-service symptoms were due to allergic rhinitis, 
a condition which has already been service-connected. 

In conclusion, the most persuasive and probative evidence of 
record fails to demonstrate that the Veteran's claimed 
sinusitis began during active service or is causally related 
to the Veteran's active service.  As there is a preponderance 
of evidence against the claim, the benefit-of-the-doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).  Accordingly, the 
Board finds that service connection for sinusitis is not 
warranted.  


ORDER

Entitlement to service connection for sinusitis is denied. 


REMAND

The Veteran has also claimed entitlement to service 
connection for an acquired psychiatric disorder, to include 
depression.  The Board finds that additional development is 
necessary with respect to this claim.  Accordingly, further 
appellate consideration will be deferred and the claim is 
remanded to the RO/AMC for further action as described below.

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in a current 
disability was incurred during active service, or, if pre-
existing active service, was aggravated therein.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).

The Veteran first claimed entitlement to service connection 
for depression in July 1998.  A May 1999 rating decision 
denied entitlement to service connection for that condition, 
finding that there was no evidence of depression in service.  
The Veteran submitted a Notice of Disagreement (NOD) in July 
1999.  Another rating decision denying entitlement to service 
connection for depression was issued in September 1999.  A 
Statement of the Case (SOC) was also issued that month and 
the Veteran filed a Substantive Appeal (VA Form 9) in 
November 1999.  A third rating decision was issued in 
February 2000, continuing the prior denials and the Veteran's 
claim came before the Board in September 2003.  The Board 
remanded the claim for further development, including an 
attempt to obtain post-service treatment records from Walter 
Reed Army Medical Center.  The requested development on that 
issue has been completed and no further action is necessary 
to comply with the Board's remand directives.  Stegall v. 
West, 11 Vet. App. 268 (1998).  It appears that the RO issued 
an additional rating decision in February 2008 confirming the 
prior denial.  The Veteran's claim of entitlement to service 
connection for depression is once again before the Board.

The Veteran's available service treatment records do not 
indicate that she was diagnosed with or treated for an 
acquired psychiatric disorder during service.  Service 
treatment records from May 1981 only indicate that the 
Veteran was under increased stress due to her husband being 
stationed in Korea and that she was having problems at work.  
The Board does note that a statement from an individual 
claiming to have been stationed with the Veteran and Aberdeen 
Proving Ground in Maryland indicates that the Veteran became 
depressed and was admitted to Walter Reed Army Medical 
Hospital between August and October of 1981 for depression 
and suicide watch.  

Post-service treatment records, including VA treatment 
records and records associated with the Veteran's Social 
Security disability claim, indicate that the Veteran has been 
variously diagnosed with depression and bipolar disorder, 
with treatment for an acquired psychiatric condition dating 
back to July 1998.  

The evidence of record is insufficient for the Board to 
render a decision on the claim for service connection for an 
acquired psychiatric disorder.  Additional development of the 
medical evidence and adjudication on these bases is therefore 
indicated.  The above considerations require further 
investigation by medical professionals, inasmuch as the Board 
is prohibited from substituting its own unsubstantiated 
medical opinion.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  In addition, the duty to assist includes 
obtaining medical records and examination where indicated by 
the facts and circumstances of an individual case.  See 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  Where the record 
before the Board is inadequate to render a fully informed 
decision, a remand to the RO is required in order to fulfill 
its statutory duty to assist the Veteran to develop the facts 
pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993). 

In addition, as the claim is being remanded, the Board notes 
that the Veteran's representative has requested that a search 
for the Veteran's records should specify that the Military 
Dependents Records Section should also be searched using the 
name of the Veteran's spouse and his social security number 
as supplemental identifying information.  The Board observes 
that multiple attempts to obtain relevant records from Walter 
Reed Army Medical Hospital have been made, but it feels that 
one final attempt is warranted.  In April 2005 the Veteran 
submitted records from the National Personnel Records Center 
indicating that she was indeed treated at Walter Reed Army 
Medical Center in 1981.  It was indicated in December 2005 
that said records had been retired to St. Louis, but a 
negative response from that facility was received in May 
2006.  Another request was made in June 2006, but the period 
requested was only for 1982, and did not include the 
treatment period of 1981, as noted by the Veteran.  
Furthermore, the January 2008 Formal Finding on the 
Unavailability of Federal Records addressed only 1982.  The 
December 2008 formal finding does not indicate that the 
Military Dependents Records Section was searched using the 
name of the Veteran's spouse and his Social Security number 
as supplemental identifying information for 1981.  

In order to give the Veteran every consideration with respect 
to the present appeal, further development of the case is 
necessary.  This case is being returned to the RO via the 
Appeals Management Center (AMC) in Washington, D.C., and the 
Veteran will be notified when further action on his part is 
required.  Accordingly, the case is REMANDED for the 
following action:

1.  The RO/AMC should contact the Veteran 
and inquire whether she has undergone any 
treatment for her acquired psychiatric 
disorder since May 2005.  If the Veteran 
indicates that she has received any 
treatment or evaluations, the RO/AMC 
should obtain and associate those records 
with the claims file.  

2.  The RO/AMC should also make an 
additional attempt to any treatment 
records from Walter Reed Army Medical 
Hospital, including care as a dependent 
wife.  The RO should contact the National 
Personnel Records Center or any other 
appropriate agency and request all 
available records of treatment for the 
periods specified by the Veteran, 
including 1981.  The request should 
specify that the Military Dependents 
Records Section should also be searched 
using the name of the Veteran's spouse and 
his social security number as supplemental 
identifying information.  If service 
records have been destroyed or further 
search for such records would be futile, 
the responding agency should provide a 
written response to that effect and the 
RO/AMC should make a formal finding of 
unavailability.  

3.  The RO/AMC should schedule the Veteran 
for a VA examination to determine the 
nature, extent and etiology of any 
acquired psychiatric disorder that the 
Veteran may currently have.  The claims 
folder should be available to and be 
reviewed by the examiner prior to the 
examination.  The examiner is directed to 
determine whether the Veteran's acquired 
psychiatric disorder was incurred in 
service or is etiologically related to 
service.  A rationale for the all opinion 
offered should be included in the report 
provided. 

4.  When the requested development has 
been completed the case should again be 
reviewed by the RO, to include 
consideration of any additional evidence 
submitted.  If the benefits sought are not 
granted the Veteran and his representative 
should be furnished a Supplemental 
Statement of the Case, and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


